Whiteield, C. J.,
delivered the opinion of the court.
The case of Allen v. Caffee, recently decided, controls this case in its essential features. See that case, 85 Miss., 766 (s.c., 38 South. Rep., 186). There is one other matter to be noted. Weatherbee is not entitled to any credit for the $150 paid for the articles which he bought of Suttle & Mars, which articles were the private property of Suttle & Mars, and did not belong to the house. Weatherbee owns the articles, and they seem to have been worth money. Weatherbee Bros, cannot “eat their cake and keep it too.” The action of the court in this regard was correct. But appellants are entitled to set off against the plaintiff’s demand all legal damages actually sustained by them in getting possession of the property, in 'accordance with the principles laid down in Allen v. Coffee, supra.

Reversed and remanded.